MEMORANDUM AND ORDER
BODY, District Judge.
Richard Forward has applied to this Court for injunctive relief against the Pennsylvania Board of Probation and Parole. He claims that the Board has erroneously and arbitrarily computed the sentence which he is now serving.
We do not believe that Forward’s application has raised any questions of constitutional proportion. Thus he cannot invoke the jurisdiction of this Court under 28 U.S.C. § 2281, 42 U.S.C. §§ 1981-3, or under any habeas corpus theory of relief. His application to proceed in forma pauperis must be denied.
Additionally, a letter to the Court from the Board of Probation and Parole explaining the computation of Forward’s sentence appears to indicate that Forward simply misunderstands the basis of his sentence. A copy of this letter is attached to this memorandum and will be forwarded to applicant Forward.